DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application
This office action is in response to the Application filed on 12/17/2020.  
Claims 23-42 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
The drawings submitted on 12/17/2020 are objected because Figures 16, 20-22, 25 and 27-28 contain color/grayscale drawings that is other than black and white line drawings. Note that, color/Grayscale drawings, Black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility patent applications. See MPEP 608.02. VII.B. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84{a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EF S-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 23, 28, 33, and 38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claims recite “the reserved memory space resources are configurable to comprise L2 cache memory”. It is unclear what scope and meaning the “L2 cache memory” refers to. For purpose of art examination, “L2 cache memory” is interpreted as cache memory further away from a processor.
Claim Rejections - 35 USC § 103
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-25, 28-30, 33-35, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kachare et al. (US 2018/0342039; hereinafter Kachare) in view of Susarla et al. (Us 2016/0119443; hereinafter Susaria), further in view of Kumar et al. (US 2018/0176324; hereinafter Kumar).
Regarding independent claim 23, Kachare teaches Accelerator hardware circuitry configurable for use in carrying out artificial intelligence-related operations (Fig. 2 & [0040], the processor 244 may execute instructions implementing data processing algorithms such as machine learning algorithms on data stored on the memory 246 of the corresponding drive. As part of executing these instructions, the processor 244 may send data from the memory 246, as well as instructions for processing the data, to a U.2 GPU 250. In some embodiments, the data and instructions are sent between a drive 242 and a U.2 GPU 250 through the midplane 240 via the internal switch 236; Note, drive 242 and GPU 250 correspond to Accelerator) in association with at least one accelerator-to-accelerator communication interconnect ([0040], the data and instructions are sent between a drive 242 and a U.2 GPU 250 through the midplane 240 via the internal switch 236), Fig. 2, processor units 242), and at least one processor-to-processor communication interconnect ([0040], the data and instructions are sent between a drive 242 and a U.2 GPU 250 through the midplane 240 via the internal switch 236)), the multiple network interface controllers and multiple central processing units being comprised in multiple circuit boards that are communicatively coupled together via at least one switch (Fig. 2 & [0036], The storage unit 230 may include a chassis 231, an external switch 232 (e.g., an ethernet switch), a baseboard management controller (BMC) 234, an internal switch 236 (e.g., a PCIe switch), one or more drives 242A-B, and one or more U.2 graphics processing units (U.2 GPU) 250A-B…The external switch 232 connects to the drives 242A-B, the U.2 GPUs 250A-B, the BMC 234, and the network 220. The chassis 231 includes a plurality of slots for receiving drives and/or U.2 GPUs according to embodiments of the present disclosure), 
the accelerator hardware circuitry comprising:
at least one graphics processing unit (GPU) for being assigned (Fig. 2, GPU 250 & [0040], the processor 244 may send data from the memory 246, as well as instructions for processing the data, to a U.2 GPU 250), 
Kachare teaches network witch in Fig. 2. However, Kachare does not explicitly teach multiple network interface controllers nor reserved memory space resources and reserved memory bandwidth resources for use in executing.
In an analogous art of system optimization, Susaria teaches multiple network interface controllers ([0029], Network interface 260 may include one or more circuits that may be used to buffer incoming and outgoing information, generate and interpret network signals, and/or the like. In some examples, the one or more circuits may include one or more modems, codecs, line drivers, wireless antennas, and/or the like so that client 200 may be coupled to wireless networks, Ethernets, asynchronous transfer mode (ATM) networks); 
when the accelerator hardware circuitry is in operation, reserved memory space resources and reserved memory bandwidth resources for use in executing at least one workload, the reserved memory bandwidth resources to be allocated based, at least in part, upon quality of service-based scheduling ([0041], each token may correspond to the amount of bandwidth available for storage requests for a QoS approach that is managing bandwidth; [0042], QoS controller 325 may more affirmatively control access to the server cache 345 and/or the other storage system caches by assigning priorities and/or shares to the various applications and instruct cache allocator 340 to enforce the priorities and/or shares; [0043], cache allocator 340 may manage access to server cache 345 and the other storage system caches by allocating a greater or lesser percentage of the storage in server cache 345 and the other storage system caches to each of the applications using cache space so that each of the applications is subject to a higher or lower cache hit rate when storage requests are processed...divides server cache 345 and the other storage system caches into separate caches reserved for each of the applications; Note that, Susaria teaches QoS controller managing QoS settings to affirmatively allocate cache and bandwidth that is well known in the art as shown in [0004], To address the impact on the performance of applications, distributed storage systems often support one or more quality of service (QoS) mechanisms that may be used to reserve bandwidth).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Kachare and Susaria before them, to improve Kachare’s accelerator connected via network switch with Susaria’s network interface controller and affirmatively allocate cache and bandwidth resource based on quality of service (QoS) approach. The motivation of doing so would be for the benefits of meeting desired performance outcomes in network distributed system based on the QoS settings for each of the applications (Susaria, [0015], an application involving the exchange of very large volumes of data may desire storage system access with a high data rate or bandwidth, and an application generating a large number of storage system requests may desire storage system access that supports a large number of storage or I/O operations per second (IOPS)).
wherein: when the accelerator hardware circuitry is in the operation:
the reserved memory space resources are configurable to comprise L2 cache memory (Susaria, [0015], the latency of storage requests for an application may be improved by giving the application a larger amount of cache (high-speed) memory that stores frequently accessed data {L2 cache} or using a cache memory that is closer to the computer {L1 cache} running the application);
the accelerator hardware circuitry is to communicate with other accelerator hardware circuitry via the at least one accelerator-to-accelerator communication interconnect (Kachare, [0032], The PCIe switch 136 connects the BMC 134 to the eSSDs 142A-C through the chassis midplane 140);
at least one of the multiple central processing units is to communicate with at least one other of the multiple central processing units via the at least one processor-to-processor communication interconnect (Kachare, [0040], the data and instructions are sent between a drive 242 and a U.2 GPU 250 through the midplane 240 via the internal switch 236); and the at least one workload is configurable to be container-based or virtual machine-based (Susaria, [0026], Client 200 may be any kind of computer system including a standalone workstation, a cluster, a production server, within a virtual machine).
Regarding independent claim 28, Kachare teaches At least one non-transitory machine-readable storage medium storing instructions for being executed ([0057], The computer program instructions may also be stored in other non-transitory computer readable media), at least in part, by accelerator hardware circuitry … (Claim recites substantially the same limitations as in claim 23, and is therefore rejected for the same reasons set forth in the analysis of claim 23).
Regarding independent claim 33, Kachare teaches A physical computing platform for use in carrying out, when the physical computing platform is in operation, artificial intelligence-related operations ([0039], The U.2 GPU 350 may be configured to be plugged into a chassis of a storage unit alongside drives (e.g. eSSDs) and to communicate with the BMC of the storage unit; [0040], the processor 244 may execute instructions implementing data processing algorithms such as machine learning algorithms on data stored on the memory 246 of the corresponding drive. As part of executing these instructions, the processor 244 may send data from the memory 246, as well as instructions for processing the data, to a U.2 GPU 250. In some embodiments, the data and instructions are sent between a drive 242 and a U.2 GPU 250 through the midplane 240 via the internal switch 236), the physical computing platform comprising: … (Claim recites substantially the same limitations as in claim 23, and is therefore rejected for the same reasons set forth in the analysis of claim 23).
Regarding independent claim 38, Kachare teaches At least one non-transitory machine-readable storage medium storing instructions for being executed, at least in part, by a computing platform, the computing platform being associated with accelerator hardware circuitry ([0057]; Figs. 2 & 3), the computing platform being for use in carrying out, … (Claim recites substantially the same limitations as in claim 23, and is therefore rejected for the same reasons set forth in the analysis of claim 23).
Regarding claim(s) 24, 29, 34 and 39, the combination of Kachare and Susaria further teaches wherein: the quality of service-based scheduling is associated with throughput and latency requirements (Susaria, [0017], applications with a greater dependency on low latency may be put in a latency classification and applications with a greater dependency on bandwidth or TOPS may be put in one or more throughput classifications).
Regarding claim(s) 25, 30, 35 and 40, the combination of Kachare and Susaria further teaches wherein: the artificial intelligence-related operations are associated, at least in part, with at least one cloud-based service (Susaria, [0002], providing the virtual location information for the requested storage. These virtualized and/or abstracted features of distributed storage systems may make them useful in cloud computing systems).
Claims 26-27, 31-32, 36-37 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kachare et al. (US 2018/0342039; hereinafter Kachare) in view of Susarla et al. (Us 2016/0119443; hereinafter Susaria), further in view of Solihin (US 2013/0205141).
Regarding claim(s) 26, 31, 36 and 41, the combination of Kachare and c further teaches wherein: the multiple circuit boards comprise the at least one GPU (Kachare, Fig. 2, GPU 250A 250B); 
Susaria teaches allocating resources based on quality of service requirement. However, Kachare and Susaria do not explicitly teach the requirements are associated with a customer service level agreement.
In an analogous art of clouding computing, Solihin teaches the requirements are associated with a customer service level agreement ([0027], The QOS module 106 may be configured to manage allocations of shared computing resources, such as capacity in the cache memory 110 or bandwidth for accessing the off-chip memory 104... A first SLA associated with the first user may specify that the first user is allocated with a first target capacity of the cache memory 110 and a first target bandwidth for accessing the off-chip memory 104. A second SLA associated with the second user may specify that the second user is allocated with a second target capacity of the cache memory 110 and a second target bandwidth for accessing the off-chip memory 104). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Solihin, Kachare and Susaria before them, to improve Kachare and Susaria’s QOS based resource reservation with Solihin’s QOS based resource reservation associated with service level agreement. The motivation of doing so would be for the benefits of cost effectiveness by providing quality of service corresponding to customer payment (Solihin, [0021], one customer may pay a premium to the service provider in order to have a higher quality of service than another customer who does not pay the premium).
Regarding claim(s) 27, 32, 37 and 42, Kachare further teaches wherein: the at least one GPU comprises at least one physical GPU (Kachare, Fig. 2, GPU 250A 250B; Fig. 3, physical GPU).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571) 272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138